Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered July 8, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
After his conviction of the crime of burglary in the third degree, defendant was sentenced to five years’ probation. He subsequently violated the terms of his probation by, inter alia, failing to participate in a drug and alcohol treatment program and using illegal substances. As a result, his probation was revoked and he was sentenced to a term of 21/3 to 7 years in *760prison. Defendant now argues that the sentence is harsh and excessive and that he was denied the effective assistance of counsel. Given the nature of the crime at issue and defendant’s lengthy criminal history, we do not find that the sentence is harsh or excessive. Moreover, after reviewing the record, we find that he was provided meaningful representation. Accordingly, the judgment is affirmed.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.